DETAILED ACTION
Election
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on December 7, 2021 is acknowledged. Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “1” has been used to designate both a “major grid line” in Figure 1 and a “wafer loading area” in Figure 9;
Reference character “2” has been used to designate both a “grid line” in Figures 1-2 and a “furnace body” in Figure 9;
Reference character “3” has been used to designate both a “composite film” in Figure 1 and a “gas cabinet” in Figure 9;
Reference character “5” has been used to designate both a “P-type silicon” in Figure 1 and a “control system” in Figure 9;
Reference character “6” has been used to designate both an “N-type emitter” in Figure 1 and a “graphite boat” in Figures 9 and 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The “control system” of claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The control system (5) will be interpreted as the act of controlling. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites the feature of a “vacuum system,” but its 112f status is indeterminate. That is, the appropriate syntax of 112f is the use of a nonce term coupled with functional language. In the case of “vacuum system,” the term uses a proper generic placeholder but does not recite a function. Thus, one prong of 112f is satisfied but not the other. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a device capable of establishing vacuum pressure as satisfying the contested limitation.
According to a second grounds, the final paragraph of claim 1 refers to “the pin slot,” but this term lacks antecedent basis. Correction is required. To expedite prosecution, the claim will be examined as written.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al., US 2020/0105516.
Claim 1: Fuchs teaches a tubular PECVD device, comprising (Fig. 3):
A wafer loading area – the “open end” [0026];
A furnace body (36);
A gas cabinet [0036];
A vacuum system (62);
A control system (34) for controlling the PECVD device [0035];
A graphite boat (1) including a pin (12) [0019-22].
Fuchs’ gas cabinet comprises at least three gas lines (66-68), yet the claim requires four [0036]. One of ordinary skill can satisfy this limitation simply by replicating an existing gas line, whereby it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). Further, the type of gas provided through each line is a matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). An operator can supply any permutation of silane, ammonia, trimethylaluminum, and nitrous oxide to Fuchs’ existing set of gas lines. 
Lastly, Fuchs outfits the graphite boat with pins (12) in order to secure the wafers. Absent further clarification, the pin can be arbitrarily divided into “shaft,” “cap,” and “base” regions. For instance, the tip of the pin may be taken as the cap, the portion of the pin which directly couples to the plate (6) may be taken as the base, and the portion between the pin and base may be taken as the shaft. The pin itself can form a “slot” for accommodating the wafer. Although Fuchs doesn’t enumerate the depth of the pin slot, one of ordinary skill would have been capable of deriving a value approximating the claimed range through routine experimentation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 105 USPQ 233, CCPA 1955).
Claims 2-3: Fuchs does not specify precise values of pin thickness, diameter, or angle of inclination. Even so, a skilled artisan would be motivated to optimize these variables to promote the objective of supporting a wafer, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
Claim 4: As shown by Figure 1, Fuchs provides three pins for securing a wafer at each slot.

/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716